Exhibit 10.(b)

 

 

AMENDMENT NUMBER 2006-1

TO SERVICES AGREEMENT

 

This is Amendment Number 2006-1 (this “Amendment”) to the Services Agreement by
and between ING North America Insurance Corporation (the “Service Provider”) and
ING Life Insurance and Annuity Company (the “Company”). This Amendment is dated
as of September 11, 2006.

 

1.           Background. The Service Provider and the Company are parties to a
Services Agreement, dated as of January 1, 2001 amended by letter dated July 16,
2003 (the “Agreement”), pursuant to which the Service Provider provides the
Company with certain services more particularly described in Exhibit A to the
Agreement as requested by the Company from time to time. The Service Provider
and the Company wish to amend Section 1 of the Agreement to provide that the
Service Provider, with the Company’s consent, may subcontract with any third
party for the performance of the Services requested of the Service Provider and
to make certain other modifications as set out below. Capitalized terms not
defined in this Amendment shall have the meaning ascribed to them in the
Agreement.

 

 

2.

Amendment to Section 1 of the Agreement.

 

Section 1, subparagraph (a) is amended by the addition of the following sentence
as the second and last sentence of subparagraph (a):

 

“The Service Provider may also negotiate with third parties for Services to be
provided pursuant to agreements for the benefit of the Company and affiliates.”

 

Section 1, subparagraph (b) is amended by the deletion of the first two
sentences of subparagraph (b) and the insertion of the following sentence in
lieu thereof:

 

“The Service Provider agrees to maintain or arrange for the provision of
sufficient facilities and trained personnel of the kind necessary to perform the
Services under this Agreement.”

 

Section 1 is further amended by the addition of the following provision as
subparagraph (d) thereof:

 

“Nothing herein shall be deemed to grant the Service Provider an exclusive right
to provide Services to the Company to the extent not requested by the Company
pursuant to this Agreement, and the Company retains the right to contract with
any third party, affiliated or unaffiliated, for the performance of services or
for the use of facilities as are available to or have been requested by the
Company pursuant to this Agreement. The Service Provider, with the Company’s
consent, shall have the right to subcontract with any third party for the
performance of

 

--------------------------------------------------------------------------------



Services requested by the Service Provider, provided that the Service Provider
shall remain responsible for the performance of such Services by any such
subcontractors; and provided further, that the charges for any such Services
subcontracted to an affiliate shall be determined in accordance with Section 2
of this Agreement; and shall consist only of the Direct Costs and Indirect Costs
incurred by the affiliated subcontractor in rendering the subcontracted Services
to the Company. Subcontracts by Service Provider to an affiliate of the Company
will require the prior approval of the Connecticut Insurance Department.

 

3.            Amendment to Section 2 of the Agreement. Section 2, subparagraph
(a) is amended by the addition of the following sentence as the second and last
sentence of subparagraph (a):

 

“Expenses incurred and payment received shall be allocated to the Company in
conformity with customary insurance company accounting practices consistently
applied.”

 

Section 2, subparagraph (d) is amended by the addition of the following sentence
as the first sentence of subparagraph (d):

 

“The books, accounts and records of the Service Provider and the Company shall
be maintained as to clearly and accurately disclose the precise nature and
details of the transactions, including such accounting information as is
necessary to support the reasonableness of the charges to the respective
parties.”

 

 

4.

Amendment to Section 12 of the Agreement. Section 12 is amended by the addition
of the following sentence as the third sentence to Section 12:

 

“Assignment of this Agreement by either party to an affiliate of the Company or
material amendments to this Agreement will require the prior approval of the
Connecticut Insurance Department.”

 

 

5.

Amended Agreement. Except as specifically amended by this Amendment, each and
every term of the Agreement remains in full force and effect.

 

--------------------------------------------------------------------------------





6.            Counterparts. This Amendment may be executed in separate
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

ING NORTH AMERICA INSURANCE CORPORATION

 

 

 

 

By:

/s/                Michael J. Knipper

Name:

Michael J. Knipper

Title:

Vice President

 

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

 

By:

/s/                Catherine H. Smith

Name:

Catherine H. Smith

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

